13-01392-shl                 Doc 275     Filed 04/24/19 Entered 04/24/19 15:16:55   Main Document
                                                      Pg 1 of 1




MESSINA LAW FIRM
A Professional Corporation
                                                                                        961 Holmdel Road
                                                                               Holmdel, New Jersey 07733
                                                                                  _________________
Gil D. Messina
   Admitted in MA and NJ                                                                Phone 732.332.9300
                                                                                          Fax 732.332.9301
Email: gmessina@messinalawfirm.com


                                                     April 24, 2019

Honorable Sean H. Lane, U.S.B.J.                                              Via Email
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

            Re:            Carolyn Fjord, et al. v. AMR Corporation, et al.
                           Adversary Proceeding No. 13-01392 (SHL)

Dear Judge Lane:

        In paragraphs 436, 437 and 444 of the Plaintiffs’ Proposed Findings of Fact and
Conclusions of law on pages 77 and 78, are references to plaintiffs’ exhibit PX-96. Since PX-96
and defendants’ exhibit DX-050 are the same document, the plaintiffs had removed PX-96 from
their designated trial exhibits. Therefore, the references to PX-96 should instead be to DX-050.
Attached are erratas for pages 77 and 78 of Plaintiffs’ Proposed Findings of Fact and
Conclusions of Law correcting those references.

            Thank you for Your Honor’s attention.

                                                        Respectfully yours,

                                                        s/ Gil D. Messina
                                                        Gil D. Messina
GDM/hs
Attachments - errata pages 77 and 78

cc:         Counsel of Record, via email
